UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
BRYANT BAKER,
Plaintiff`,
Case No. 2:18-cv-1270
v. CHIEF .]UDGE EDMUN]) A. SARGUS, JR.
Magistrate Judge Chelsey M. Vas¢.‘ura
MICI'IAEL DeWINE, et al.,
Defendants.

OPINION AND ORDER

This matter is before the Court for consideration of` the following:

Motion to Dismiss for Failure to State a Claim (ECF No. 4) filed by
Def`enda.nts Michael DeWine (“DeWine”), the Ohio Tenth Dism'ct Court
of Appeals (“the Tenth District”), and the Suprerne Court of Ohio;

Motion to Dismiss f`or F ailure to State a Claim (ECF No. 10) filed by
Def`endant Ronald R. Petroff` (“Petrof`f”);

Motion to Dismiss (ECF No. 12) filed by Defendant Stephen Daulton
(“Daulton”);

Motion to Dismiss (ECF No. 13) filed by Def`endant Brie Baker
(“Def`endant Baker”);

First Motion to Dismiss for Failu:re to State a Claim (ECF No. l4) filed by
Def`endant Judge Elizabeth Gill (“Judge Gill”);

Motion to Dismiss for Failure to State a Claim (ECF No. 18) filed by
Defendants Elise Anderson (“Anderson”), the Franklin County Court of
Common Pleas, Crystal Vanarsdale (“Vanarsdale”), and Steve Wygle

(G\'.Wygle,?);

Motion to Dismiss for Failure to State a Claim (ECF No. 19) filed by
Defendant Craig Treneff` (“Treneff”);

Motion to Disrniss f`or Failure to State a Claim (ECF No. 20) filed by
Defendant Brian Burrier (“Burrier”);

Motion to Dismiss for Failure to State a Claim (ECF No. 29) filed by
Def`endant Richard P. Oestreich (“Oestreich”);

- Motion to Dismiss for Failure to State a Claim (ECF No. 34) filed by
Def`endant Magistrate Judge Marci Webber (“Magistrate Webber”)
(collectively “Defendants”);

Response to Defendant Baker’s Motion to Dismiss (ECF No. 33) filed by
Plaintif`f` Bryant Baker (“Plaintif`f Baker”); and

- Def`endant Baker’s Reply (ECF No. 35).

For the reasons below, the Court GRANTS Def`endants’ Motions to Dismiss. (EC_F Nos.
4, 10, 12, 13, 14, 18, 19, 20, 29, 34) and DISMISSES with PREJUDICE Plaintiff Baker’s
claims against all Def`endants.

I.

This case arises from divorce proceedings between Plaintif`f Baker and Def`endant Baker.
Those proceedings resulted in a decree that ordered Plaintif`f` Bal<er to vacate his former marital
residence, pay certain court costs and attomeys’ fees, and pay monthly child support Plaintif`f
Baker had trouble following those orders.

After Plaintif`f` Baker refused to vacate the residence, the Franklin County Court of`
Common Pleas held him in contempt and sentenced him to thirty days in the Franklin County
Jail. Subsequently, Plaintif`f Baker fell behind on his child Support obligations and so the
Franklin County Child Support Enf`orcement Agency Suspended his driver’S license.

Following these hardships, Plaintiff Baker filed suit against fifteen defendants, including:
attorneys Who appeared in the Bakers’ divorce proceedings ('l`renef`f`, Petrof`f`, and Daulton);
courts (the Franklin County Court of` Common Pleas, the Tenth District Court of` Appeals, and
the Supreme Court of` Ohio); judges (Judge Gill and Magistrate Webber); court administrative

appointees (Burrier and Oestreich); agency employees (Wygle, Anderson, and Vanarsdale); his

ex~Wife (Def`endant Baker); and the former Attorney General of Ohio (DeWine). Plaintiff Baker
requests the following relief: compensatory damages, punitive damages, declaratory judgment
that the actions of Defendants violate his rights, an injunction prohibiting the judicial defendants
from any further participation in his state court case, and the costs of this lawsuit

By way often separate motions, all fifteen Defendants have now moved the Court to
dismiss Plaintiff Baker’s claims. Plaintiff Baker only responded to Defendant Baker’s motion.
The time for filing responses has passed and so Defendants’ motions are ripe for review.

II.

To survive a Rule 12(b)(6) challenge, a complaint “must allege facts that, if accepted as
true, are sufficient ‘to raise a right to relief above the speculative level’ and ‘state a claim for
relief that is plausible on its face.”’ Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir.
2009) (quoting BeIlAtlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A claim is plausible
where the factual content “allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. (quoting Ashcrofi v. Iqbal, 556 U.S. 662, 678 (2009)). In
making this determination, a court must “construe the complaint in the light most favorable to
the plaintiff`, accept its allegations as true, and draw all reasonable inferences in favor of the
plaintiff” Brickerstajfv. Lucarellz', 830 F.3d 383, 396 (6th Cir. 2016) (quoting Directv, Inc. v.
Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). A court need not accept as true any conclusory legal

allegations that lack Specific facts necessary to establish a claim, Id.

III.
For clarity, the Court collectively addresses Defendants’ motions to dismiss based on

their primary arguments, i.e. , immunity, failure to state a claim, and statute of limitations

A. Immuni§y
1. Motion to Dismiss Filed by DeWine, the Supreme Court, and the Tenth District

Plaintiff Baker alleges various claims against Defendants DeWine, the Supreme Court of
Ohio, and the Tenth District. Against Former-Attomey General DeWine, Plaintiff Baker asserts
the denial of equal protection Against the Supreme Court of Ohio and the Tenth District, he
alleges one claim for the denial of due process Defendants DeWine, the Supreme Court of
Ohio, and the Tenth District move the Court to dismiss these claims for several reasons The
Court need only address the issue of immunity, however, because it is dispositive

The Eleventh Amendment prohibits a suit brought in federal court against a state, its
agencies, and its institutions unless the state has expressly waived its sovereign immunity or
Congress has overridden the State’S immunity Will v. Michigan Dept. of State Police, 491 U.S.
58, 66 (1989); Emst v. Rising, 427 F.3d 351, 358-59 (6th Cir. 2005). DeWine, the Supreme
Court of Ohio, and the Tenth District have not Waived their immunity.

Additionally, although a plaintiff can sue a state official in his or her official capacity for
prospective injunctive relief to end a continuing violation of federal law under Ex parte Young,
209 U.S. 123 (1908), Plaintiff Baker has not requested any injunctive relief from DeWine. See
Pl.’s Compl. at 24. Therefore, Young is inapplicable See Will, 491 U.S. at 71 (the Eleventh
Amendment also protects a state official from suit for monetary damages in his official capacity
because such a lawsuit constitutes a suit against the official’s office and the State).

In conclusion, DeWine, the Supreme Court of Ohio, and the Tenth District are immune
from Plaintiff Bakcr’s lawsuit and no exceptions apply. Accordingly, the Court GRANTS these
Defendants’ Motion to Dismiss (ECF No. 4) and DISMISSES with PREJUDICE Plaintiff

Baker’s claims against DeWine, the Supreme Court of Ohio, and the Tenth District.

2. Motions to Dismiss Filed by Magistrate Webber and Judge Gill

Judge Gill and Magistrate Webber presided over Plaintiff Baker’s divorce case. In his
complaint, Plaintiff Baker alleges that Magistrate Webber ordered him to take an employment
evaluation. Plaintiff Baker also alleges that Judge Gill issued a Judgment Entry, incorporating
Magistrate Webber’s decision that found Plaintiff Baker in contempt for not vacating his marital
residence and sentenced him to thirty days in jail.

Based on those judicial orders, Plaintiff Baker brought two claims against Judge Gill and
one against Magistrate Webber. Against Judge Gill: the denial of meaningful access to the
courts under 42 U.S.C. § 1983 and the denial of due process by depriving him of meaningful
access to the courts. Against Magistrate Webber: the denial of meaningful access to the courts
pursuant to the First Amendment of the United States Constitution.

Judge Gill and Magistrate Webber argue the Court should dismiss Plaintiff Baker’s
claims against them because the complaint pertains only to the performance of their judicial
duties for which they are entitled to absolute immunity. The Court agrees.

It is well established that judges and other court officers enjoy absolute immunity from
suits with claims arising from the performance of judicial functions. Wappler v. Carniak, 24 F.
App’x 294, 295_96 (6th Cir. 2001) (citing Mz'reles v. Waco, 502 U.S. 9, 9-10 (1991) (per
curiam)). That said, a judge or magistrate can lose immunity in two circumstances: (l) when
acting in a non-judicial capacity; or (2) when acting in the complete absence of all jurisdiction
Mireles, 502 U.S. at 11-12 (citations omitted). Plaintiff Baker’s allegations against Judge Gill
and Magistrate Webber all relate to actions they took in their judicial capacities and with proper

jurisdiction over Plaintiff Baker’s divorce proceedings1 Therefore, Judge Gill and Magistrate

 

l Plaintiff Baker does not allege that Judge Gill or Magistrate Webber lacked jurisdiction over the proceedings.

5

Webber are entitled to absolute immunity from Plaintiff Baker’s claims.

Accordingly, the Court GRANTS Magistrate Webber and Judge Gill’s Mon`ons to
Dismiss (ECF Nos. 14, 34) and DISMISSES With PREJUDICE Plaintiff Baker’S claims
against Magistrate Webber and Judge Gill.

B. Failure to State a Claim
1. Civil Conspiracy Under Section 1983
a. Oestreich ’S Motl`on to Dismiss Under Rule 12(b) (6)

During the divorce proceedings of Plaintiff Baker and Defendant Baker, Oestreich served
as a vocational expert. In that role, Oestreich interviewed Plaintiff Baker and authored a
vocational report, pursuant to an order from the Franl<lin County Domestic Relations Court.
Based on that report, Plaintiff Baker brings his fourth cause of action against Oestreich, alleging
that Oestreich alone participated in a civil conspiracy in violation of 28 U.S.C. § 1367'(a).2 See
Pl.’s Compl. at 1111 61_62. Oestreich moves the Court to dismiss PlaintiffBaker’s claim for
failing “to Set forth any material facts to suggest that a conspiracy exists.” Oestreich’S Mot. to
Dismiss at 2.

In Hooks v. Hook.s', the Sixth Circuit set forth the standard for a civil conspiracy claim:

A civil conspiracy is an agreement between two or more persons to injure another

by unlawful action. Express agreement among all conspirators is not necessary to

find the existence of a civil conspiracy. Each conspirator need not have known all

of the details of the illegal plan or all of the participants involved. All that must

be shown is that there was a single plan, that the alleged coconspirator shared in

the general conspiratorial objective, and that an overt act was committed in

furtherance of the conspiracy that caused injury to the complainant

Hoo/ts' v. Hooks, 77l F.2d 935, 943-44 (6th Cir. 1985).

 

2 The Court notes that 28 U.S.C. § 1367(a) pertains to supplemental jurisdiction and not to civil conspiracy actions.
Nevertheless, the Court will address the civil conspiracy claim as if it were brought under the proper statute, which

is 42 U.S.C. § 1983.

Plaintiff Baker has failed to state a claim upon which relief can be granted for several
reasons. First, Plaintiff Baker fails to allege facts that suggest Oestreich entered into any
agreement with others. In fact, Plaintiff Baker brings count four only against Oestreich. Further,
Plaintiff Baker fails to allege that any plan existed or that any unlawful action Was committed in
furtherance of such a plan. Additionally, Plaintiff Baker has not alleged facts suggesting that
Oestreich had any conspiratorial objective to injure Plaintiff Baker. Therefore, Plaintiff Baker
has failed to adequately state a civil conspiracy claim against Oestreich.

For that reason, the Court GRANTS Oestreich’s Motion to Dismz'ss (ECF No. 29) and
DISMISSES with PREJUDICE Plaintiff Baker’s claim against Oestreich.

b. Petrojf and Treneff’s Motians to Dismiss Under Rule 12(b)(6)

Petroff represented Plaintiff Baker in his divorce proceedings, and Treneff represented
Plaintiff Baker’s ex-wife. Based on their involvement, Plaintiff Baker alleges his seventh cause
of action against Petroff and Treneff for conspiring with Judge Gill to deny Plaintiff Baker
meaningful access to the courts and due process of law in violation of 42 U.S.C. §§ 1983 and
1985 . Petroff and Treneff now move the Court to dismiss Plaintiff Baker’s conspiracy claim,
arguing that Plaintiff Baker fails to state a claim upon which relief can be granted.

First, Petroff and Treneff contend that Plaintiff Baker’s conspiracy claim is inadequate
because they are not state actors. “However, private persons jointly engaged With state official
in a deprivation of civil rights are acting under color of law for purposes of § 1983.” Wilkerson
v. Warner, 545 Fed. Appx. 413, 421 (6th Cir. 2013) (quoting Hook.s, 771 F.2d at 943).
Theref`ore, as private persons who allegedly conspired with a judge, Petroff and Treneff can still

be liable for civil conspiracy if Plaintiff Baker adequately states a claim under Hook.s, as

discussed supra.

A plaintiff fails to state an adequate claim when his allegations are premised upon mere
conclusions and opinions Coker v. Summz`t Cnty. Sherg`l?"’$ Dept., 90 Fed. Appx. 782, 789 (6th
Cir. 2003) (citing Morgan v. Church ’s Frz'ed Chicken, 829 F.Zd 10, 12 (6th Cir. 1987)). “A
plaintiff must make sufficient factual allegations to link two alleged conspirators in the
conspiracy and to establish the requisite ‘meeting of the minds’ essential to the existence of the
conspiracy.” Id. (citing McDowell v. Jones, 990 F.2d 433, 434 (8th Cir. 1993)). Plaintiff Baker
makes one conclusory allegation that Judge Gill, Treneff, and Petroff conspired to deny him
meaningful access to the courts and due process of law. Without alleging any facts that suggest a
civil conspiracy claim under Hooks, Plaintiff Baker fails to adequately plead a conspiracy claim
against Petroff and Treneff.

Therefore, the Court GRANTS Petroff’s Mon'on to Dismiss (ECF No. 10), GRANTS in
PART Treneff’s Motion to Dismiss (ECF No. 19), and DISMISSES with PRE.TUDICE
Plaintiff Baker’s conspiracy claims against Petroff and Treneff.

2. Denial of Access to the Courts

a. Daulton ’s Motc'on to Dismiss Under Rules 12(b) (5) and 12(b) (6)

Daulton represented Plaintiff Baker’s ex-wif`e in the Bakers’ divorce proceedings
Plaintiff Baker alleges one cause of action against Daulton under 42 U.S.C. § 1983 and the First
Amendment of the United States Constitution for the denial of meaningful access to the courts
Daulton argues that Plaintiff Baker fails to state a claim upon which relief can be granted.

Daulton asserts that the Court must dismiss Plaintiff Baker’s claim for failing to allege a
nonfi'ivolous underlying cause of action. The Court agrees See Flagg v. Cin ofDetroz't, 715
F.3d 165, 173 (6th Cir. 2013) (“a denial-of-access plaintiff must have an arguable, nonfrivolous

underlying cause of action.”) (citing Christopher v. Harbury, 536 U.S. 403, 415 (2002)).

Plaintiff Baker does not allege any underlying cause of action related to his denial of meaningful
access claim against Daulton. Therefore, Plaintiff Baker failed to state a claim upon which relief
can be granted

Accordingly, the Court GRANTS Daulton’s Motion to Dismiss (ECF No. 12) and
DISMISSES with PREJUDICE Plaintiff Baker’s claim against Daulton.

3. Fraud

a. Trenejj”and Burrier’s Motions to Dismiss

Treneff is a divorce attorney who represented Plaintiff Baker’s ex-wife in the Bakers’
divorce proceedings Burrier served as guardian ad litem in those proceedings Based on their
involvement, Plaintiff Baker alleges that Treneff and Burrier defrauded him. Burrier and Treneff
have separately moved the Court to dismiss those claims

Because claims based on fraud pose “a high risk of abusive litigation,” Twombly, 550
U.S. at 569 n. 14, a party making such allegations “must state with particularity the
circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). While “conditions of a
person’s mind may be alleged generally,” Fed. R. Civ. P. 9(b), a plaintiff must still plead facts
about the defendant’s mental state, which, accepted as true, make the state-of-mind allegation
“plausible on its face,” Iqba], 556 U.S. at 678 (intemal quotation marks and citation omitted).
Therefore, “a plaintiff cannot make only a conclusory allegation that a defendant acted
willfully.” Katoula v. Detr'oz`t Em‘m ’t, LLC, 557 Fed. Appx. 496, 498 (6th Cir. 2014) (citing
Republic Bank & Trust Co. v. Bear Stearns & Co., 683 F.3d 239, 247 (6th Cir. 2012)).

To satisfy Rule 9(b), a plaintiff must: (1) specify the allegedly fraudulent statements; (2)

identify the speaker; (3) plead when and where the statements were made; and (4) explain what

made the statements fraudulent Republic Bank & Trust Co. , 683 F.3d at 247. Plaintiff Baker’s
complaint does not allege facts pertaining to any of these elements Thus, his fraud claims fail.

Accordingly, the Court GRANTS Burrier’s Motion to Dismiss (ECF No. 20), GRANTS
in PART Treneff`s Motion to Dismiss (ECF No. 19), and DISMISSES Plaintiff Baker’s fraud
claims against Burrier and Treneff,

4. Loss of Consortium

a. Defendant Baker’s Motion to Dismiss Under 12(b) (6)

Plaintiff Baker brings one cause of action for the loss of consortium against his ex-wife,
Defendant Baker. The complaint alleges Defendant Baker is liable for depriving Plaintiff Baker
of the companionship of their daughter. Pl.’s Compl. at ij 82. Defendant Baker argues that the
complaint fails to state a claim for relief since a plaintiff may not maintain a derivative action for
loss of filial consortium without an underlying substantive claim of physical injury.

“Under Ohio law, a claim for loss of consortium is ‘derivative’ in that it depends upon a
defendant having committed a legally cognizable tort against someone.” Derungs v. Wal-Mart
Stores, Inc., 162 F. Supp. 2d 861, 872 (S.D. Ohio 2001) (citations omitted). Plaintiff Baker has
not alleged that Defendant Baker committed a legally cognizable tort. Therefore, Plaintiff Baker
has failed to state a claim against Defendant Baker.

Accordingly, the Court GRANTS Defendant Baker’S Motz`on 10 Dismz'ss (ECF No. 13)

and DISMISSES with PREJUDICE Plaintiff Baker’s claim against Defendant Baker.

10

C. Statute of Limitations

1. Motion to Dismiss Filed by Vanarsdale, Anderson, Wygle, and the Franklin
County Court of Common Pleas

Plaintiff Baker brings a § 1983 claim against Vanarsdale, Anderson, Wygle, and the
Franklin County Court of Common Pleas, alleging violations of his due process rights under the
Fourteenth Amendment of the United States Constitution for suspending his drivel ’s license.

The Franklin County Court of Common Pleas presided over the Bakers’ divorce case. As
employees of the Franklin County Child Support Enforcement Agency (the “FCCSEA”),
Vanarsdale, Anderson, and Wygle infom‘led Plaintiff Baker that the FCCSEA would suspend his
driver’s license unless he fulfilled his past due child support obligations Those four defendants
jointly move the Court to dismiss Plaintiff Baker’s claims against them, arguing that they are
barred by the statute of limitations

Because 42 U.S.C. § 1983 provides no statute of limitations this Court must refer to the
state’s applicable limitations period. Wil.s'on v. Garcia, 471 U.S. 261, 268-69 (1985). In Wilson,
the Supreme Court held that each state must borrow a single statute of limitations for § 1983. Ia'.
at 275-76. The Court explained that § 1983 claims were best characterized as tort actions that
seek recovery of damages for personal injuries, and therefore federal courts must borrow the
state’s statute of limitations governing personal injury actions Id. Subsequently, the Sixth
Circuit held that the statute of limitations for a § 1983 claim in Ohio must be brought within two
years of accrual, pursuant to Ohio Rev. Code § 2305.10. Browning v. Pendleton, 869 F.2d 989
(6th Cir. 1989) (en banc); see Owens v. Okure, 488 U.S. 235, 249-50 (1989).

While Ohio law bars § 1983 claims that have accrued within two years, “federal law
governs the questions of when that limitations period begins to run.” Wallace v. Kaz‘o, 549 U.S.

384, 388 (2007); Sevz`er v. Turner, 742 F,2d 262, 272 (6th Cir. 1984). “Under federal law, as

ll

developed in this Circuit, the Statute-of-limitations period begins to run when the plaintiff knows
or has reason to know that the act providing the basis of his or her injury has occurred.” Ruz'z-
Bueno v. Maxim Healthcare Servs., Inc., 659 Fed. Appx. 830, 831 (6th Cir. 2016) (quoting
Cooey v. Strz'ckland, 479 F.3d 412, 416 (6th Cir. 2007)). “ln determining when the cause of
action accrues in § 1983 cases, we look to the event that should have alerted the typical lay
person to protect his or her rights.” Trzebuckowski v. Cin of Cleveland, 319 F.3d 853, 856 (6th
Cir. 2003).

Plaintiff Baker’s constitutional claims rest on the suspensions of his driver’s license,
which occurred several times between December l, 2015, and August 2, 2016. These defendants
promptly notified Plaintiff Baker each time his license was suspended, and so he was
immediately aware of these alleged injuries Therefore, Plaintiff Baker’s § 1983 claims were
barred, at the latest, on August 2, 2018. Because Plaintiff Baker filed his complaint on October
19, 2018, his § 1983 claims against these Defendants are time-barred

Accordingly, the Court GRANTS the Motion to Dismz'ss (ECF No. 18) filed by
Vanarsdale, Anderson, Wygle, and the Franklin County Court of Common Pleas, and
DISMISSES with PRE.]UDICE Plaintiff Baker’s claims against those defendants

IV.

ln conclusion, the Court GRANTS Defendants’ Motz'om' to Dismz'ss (ECF Nos. 4, 10, 12,
13, 14, 18, 19, 20, 29, 34) and DISMISSES with PREJUDICE all PlaintiffBaker’s claims
The Court DIRECTS the Clerk to enter judgment accordingly

IT IS SO ORDERED.

 

5 l 110 \‘\
DATE EDM A. SARGUS, JR.

CHIE ED STATES DISTRICT JUDGE

12

